The opinion of the court was delivered,
by Lowrie, J.
Our judgment just entered in the case of Lytle v. Colt’s Executors, requires that this decree of distribution should be reversed, so far as relates to the claim'in that case. But we are not able to reform the decree so as to enter a final one, because we have not been furnished with the list of liens, and do not know how much remains yet due to the judgment of Hamilton and Wainwright. We must, therefore, reverse the decree and refer the case back to the Common Pleas for correction.
Decree reversed accordingly, at the cost of Elihu Marvin.